Citation Nr: 0924539	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  01-07 102A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to secondary service connection for a 
dysthymic disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from July 1973 to August 1975.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2003 rating action that denied a T/R and 
secondary service connection for an acquired psychiatric 
disorder.  

By decision of June 2004, the Board remanded the 
abovementioned issues on appeal to the RO for further 
development of the evidence and for due process development.

By rating action of April 2005, the RO granted service 
connection for a situational anxiety disorder as secondary to 
service-connected bilateral eye disability.

By decision of July 2005, the Board remanded the issues on 
appeal to the RO for further development of the evidence and 
for due process development.

By decision of January 2007, the Board denied a T/R and 
secondary service connection for a dysthymic disorder.  The 
Veteran appealed the denials to the U.S. Court of Appeals for 
Veterans Claims (Court).  By January 2009 Order, the Court 
vacated the Board's January 2007 decision and remanded the 
matters to the Board for compliance with the instructions 
contained in a December 2008 Joint 
Motion for Remand of the Appellant and the VA Secretary.

For the reasons expressed below, the matters on appeal are 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.

REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002) (38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)), and the January 
2009 Court Order, the Board finds that all notice and 
development action needed to render a fair decision on the 
claims on appeal has not been accomplished.

The Veteran contends that he has additional psychiatric 
disability, a dysthymic disorder, that is proximately due to 
or the result of his service-connected bilateral eye 
disability.  He also asserts that his service-connected 
mental and physical disabilities prevent him from securing 
and following any substantially-gainful employment. 
 
Under the applicable criteria, service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  See also Harder v Brown, 5 Vet. App. 183, 
187-89 (1993).  Allen v. Brown, 7 Vet. App. 439, 448 (1995), 
holds that 38 C.F.R. § 3.310(a) authorizes a grant of service 
connection not only for disability caused by a service-
connected disability, but for the extent of additional 
disability resulting from aggravation of a non-service-
connected disability by a service-connected one.  

Appellate review discloses that, although several VA 
examiners have commented upon certain aspects of the 
relationship between the veteran's service-connected 
bilateral eye disability and a dysthymic disorder, no 
examiner has addressed the matter of additional psychiatric 
disability resulting from aggravation of any dysthymic 
disorder by the service-connected bilateral eye disability.  
Such findings being needed to resolve the claim for secondary 
service connection for additional psychiatric disability, 
including a dysthymic disorder, the Board finds that due 
process of law requires that that issue must thus be remanded 
to the RO to obtain VA examinations of the Veteran by a board 
of 2 psychiatrists to determine all psychiatric diagnoses and 
the relationship, if any, between all diagnosed acquired 
psychiatric disorders, including a dysthymic disorder, and 
his service-connected bilateral eye disability.  With respect 
to the claim for a T/R, the examining physicians should also 
render an opinion as to whether the combined effects of the 
veteran's service-connected psychiatric, eye, and headache 
disabilities and right navicular fracture residuals alone 
render him unable to obtain or retain substantially-gainful 
employment

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should afford the Veteran a VA 
psychiatric examination by a board of 2 
psychiatrists to determine all 
psychiatric diagnoses and the 
relationship, if any, between any 
dysthymic disorder and his service-
connected bilateral eye disability.  The 
entire claims folder must be provided to 
each physician designated to examine the 
Veteran, and the examination report 
should reflect consensus opinions based 
on consideration of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.    

The board of 2 psychiatrists should 
review the claims folder and (a) 
determine all of the veteran's 
psychiatric diagnoses. (b) They should 
render consensus opinions, consistent 
with the clinical findings and sound 
medical principles, as to whether the 
Veteran has a dysthymic disorder, and if 
so, whether symptoms of his service-
connected situational anxiety disorder 
may be separately distinguished from any 
other acquired psychiatric disorder, to 
include a dysthymic disorder.  If the 
physicians are unable to distinguish such 
symptoms, they should so state for the 
record. (c) If the Veteran is found to 
have separate psychiatric disability that 
may be distinguished from his service-
connected situational anxiety disorder, 
the examiners should also render 
consensus opinions as to whether it is at 
least as likely as not (i.e., there is at 
least a 50% probability) that any such 
additional psychiatric disorder, to 
include a dysthymic disorder, was caused 
or has been aggravated by the Veteran's 
service-connected bilateral eye 
disability.  If aggravation of any 
additional non-service-connected 
psychiatric disorder by the service-
connected bilateral eye disability is 
found, the examiners should attempt to 
quantify the degree of additional 
psychiatric disability resulting from the 
aggravation.  In reaching their consensus 
opinions, the physicians should review 
and address the medical evidence of 
record pertaining to the relationship 
between the veteran's variously-diagnosed 
psychiatric disorders and service-
connected bilateral eye disability, to 
specifically include March and August 
2005, November 2007, and December 2008 VA 
psychological examination reports. 

(d) The board of 2 physicians should also 
render consensus opinions for the record 
as to whether the combined effects of the 
veteran's service-connected psychiatric, 
eye, and headache disabilities and right 
navicular fracture residuals alone render 
him unable to obtain or retain 
substantially-gainful employment. 

The examiners should set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten consensus report.

2.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the Veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.



5.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.                       
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

